EXHIBIT 10.22
VICE PRESIDENT
INCENTIVE PROGRAM — FISCAL 2010

     
Participants:
  All Vice Presidents (VPs).
 
   
Target Incentive:
  Incentive is equal to 50% of base salary at 100% achievement of performance
criteria. A maximum incentive of 80% of base salary can be achieved.
 
   
Performance Criteria:
  Appendix A describes the schedule of incentive attainment and plan goals based
on actual performance versus plan performance. The plan performance is based on
the financial plan approved by the Board of Directors at the July 2009 Board
Meeting.
 
   
Payment:
  Incentive payments for fiscal year 2010 will be made in July 2010 following
approval by the Board of Directors. The Vice President must be active in the
role and a Paychex employee at the end of the applicable fiscal year to be
eligible for the annual bonus, except as noted under the Partial Year section
below.
 
   
Partial Year:
  Vice Presidents appointed during the fiscal year will be eligible for a bonus
award based on a partial year formula calculation. The calculated amount is
subject to adjustment by the Plan Administrators and must be reviewed with the
Board of Directors to determine if the payment is fair.
 
   
 
  Vice Presidents who terminate employment with Paychex, or whose employment is
terminated by Paychex (except for death or long term disability) at any time
during the plan year will not be entitled to a bonus.
 
   
 
  A Vice President (or their beneficiaries or legal representatives) who dies or
is on long-term disability is eligible for a bonus award based on a partial year
formula calculation. The calculated amount is subject to adjustment by the Plan
Administrators and must be reviewed by the Board of Directors to determine if
the payment is fair.
 
   
Plan Administration:
  The incentive plan will be administered and interpreted by the Governance and
Compensation Committee, as approved by the Board of Directors. There are no
deviations from plan criteria unless specifically agreed to in writing by Board
of Directors, as recommended by the Plan Administrator. The plan may be amended,
suspended or terminated at any time.
 
   
 
  This does not constitute a contract of or for employment of any specific
duration. Paychex abides by the principle of employment-at-will, which permits
the company or the employee to terminate the employment relationship with or
without notice, with or without cause, at any time.

 